Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-23 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a boundary detection circuit, coupled to the signal receiving circuit and the receiving circuit and configured to detect" on page 20, lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is not clear how many receiving circuit connecting to the boundary detection circuit or it is the different receiving circuit.  
Appropriated action is required.

Allowable Subject Matter
	Claims 9-23 are allowable over the prior of records.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 1, 9, 17 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
to configured to detect a first signal having a first data pattern in the input signal and a second signal having a second data pattern in the input signal, wherein the boundary detection circuit is further configured to detect a gap value between a first signal boundary of the first signal and a second signal boundary of the second signal to reflect a status of the adjustment circuit (claim 1);
wherein the receiving circuit is configured to receive an input signal, the signal receiving circuit is further configured to adjust the input signal through an adjustment circuit, the signal receiving circuit is further configured to detect a first signal having a first data pattern in the input signal and a second signal having a second data pattern in the input signal, and the signal receiving circuit is further configured to detect a gap value between a first signal boundary of the first signal and a second signal boundary of the second signal to reflect a status of the adjustment circuit (claim 9);
receiving an input signal; adjusting the input signal through an adjustment circuit; detecting a first signal having a first data pattern in the input signal and a second signal having a second data pattern in the input signal; and detecting a gap value between a first signal boundary of the first signal and a second signal boundary of the second signal to reflect a status of the adjustment circuit (claim 17).

Conclusion
 	Claims 1-8 are rejected.  Claims 9-23 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Nystuen et al. (US No. 6,603,706) disclose the boundary must be determined between the latency portion of the signal and the timing portion. The timing portion is to be the value that will repeat when multiple read bursts are performed back to back. For example, the ld_even signal has a pattern of 1010 for its timing register 304. If four read bursts are performed in sequence, then the overall timing pattern desired would be for the latency field followed by 1010, another 1010, another 1010 and finally a fourth 1010. In other words, after the start read signal, there are seven clock cycles of delay with the signal inactive followed by a pattern.
Best (US No. 7,198,197) disclose a method includes receiving at a first circuit, from a second circuit, a plurality of data input signals and a timing reference signal, generating a plurality of oversampled data input signal and an oversampled timing reference signal, and determining a bit boundary range in the oversampled timing reference signal. The bit boundary range is then applied to the oversampled data input signals to determine a plurality of data words from the plurality of oversampled data input signals.
Iwatsuki (US Pub No. 2014/0325107) disclose the 20-bit boundary detector 159 detects a boundary pattern in the received data, and adjusts the received data to 20-bit boundary data in a 10b-code unit.
Ware et al. (US Pub No. 2018/0350411) disclose receive and transmit timing calibration operations that may be carried out to identify receive and transmit boundary clock phases, respectively (and center or otherwise establish CK.sub.R and CK.sub.T therebetween). Referring first to FIG. 2A, 
Nygren et al. (US Pub No. 2011/0185218) disclose when the first data pattern matches the second data pattern. This is the case since, as noted above with respect to timing diagram 700, memory device 420 has a sufficient amount of time to sample data signal 130.sub.0. Accordingly, the bit information of the first data pattern (e.g., data pattern transmitted from processing unit 410 to memory device 420) is identical to the bit information of the second data pattern (e.g., data pattern stored in memory device 420), according to an embodiment of the present invention. In an embodiment, processing unit 410 executes the steps of flowchart 600 when determining the first timing boundary of the write timing window.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186